           Case 2:18-cv-02434-MCE-AC Document 44 Filed 08/24/20 Page 1 of 3


 1   RANDY J. RISNER                                   Michael J. Haddad, State Bar No. 189114
     Interim City Attorney, SBN 172552                 Julia Sherwin, State Bar No. 189268
 2   BY: KATELYN M. KNIGHT                             HADDAD & SHERWIN LLP
     Deputy City Attorney, SBN 264573                  505 Seventeenth Street
 3                                                     Oakland, California 94612
     CITY OF VALLEJO, City Hall
     555 Santa Clara Street, 3rd Floor                 Telephone: (510) 452-5500
 4
     Vallejo, CA 94590                                 Facsimile: (510) 452-5510
 5   Tel: (707) 648-4545                               Email:      Michael.julia@haddadsherwin.com
     Fax: (707) 648-4687
 6   Email: katelyn.knight@cityofvallejo.net           Attorneys for Plaintiff
                                                       CARLOS EDWARDS
 7   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 8   Henry B. Bernstein, State Bar No. 313730
     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 9   The Waterfront Building
10   2749 Hyde Street
     San Francisco, California 94109
11   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990
12   Email:      rosman@bfesf.com
                 scrawford@bfesf.com
13
                 hbernstein@bfesf.com
14

15   Attorneys for Defendants
     CITY OF VALLEJO, SPENCER MUNIZ-BOTTOMLEY,
16   MARK THOMPSON, BRETTON WAGONER,
     and STEVE DARDEN
17

18                                  UNITED STATES DISTRICT COURT

19                                 EASTERN DISTRICT OF CALIFORNIA

20   CARLOS EDWARDS, Individually,                Case No. 2:18-cv-02434-MCE-AC

21         Plaintiff,                             STIPULATED REQUEST TO CONTINUE
                                                  DATE TO FILE DISPOSITIVE MOTIONS;
22   v.                                           ORDER
23
     CITY OF VALLEJO, a public entity,
24   VALLEJO CHIEF OF POLICE ANDREW
     BIDOU, in his individual capacity, VALLEJO
25   POLICE OFFICERS SPENCER MUNIZ-
     BOTTOMLEY, MARK THOMPSON,
26   BRETTON WAGONER, SERGEANT STEVE
     DARDEN, and DOES 1 through 10,
27
     individually, jointly and severally,
28
           Defendants.
30
     STIPULATED REQUEST TO CONTINUE DATE TO FILE DISPOSITIVE MOTIONS; ORDER
31   Case No.: 2:18-cv-02434-MCE-AC Edwards v. City of Vallejo et al
            Case 2:18-cv-02434-MCE-AC Document 44 Filed 08/24/20 Page 2 of 3


 1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          Plaintiff CARL EDWARDS and defendants CITY OF VALLEJO, SPENCER BOTTOMLEY,

 3   MARK THOMPSON, BRETTON WAGONER AND STEVE DARDEN, hereby stipulate as follows:

 4          IT IS HEREBY STIPULATED BY AND BETWEEN the parties to the above-captioned matter

 5   that the parties respectfully request the Court issue an order continuing the last day to file dispositive

 6   motions from August 28, 2020 to October 30, 2020.

 7          Good cause exists for the requested continuance. Counsel for the parties met and conferred and

 8   agreed to engage in mediation. The parties selected a mediator and mediation is scheduled for September

 9   30, 2020. The requested continuance will avoid incurring possibly unnecessary attorney’s fees and costs
10   associated with filing a dispositive motion by the current deadline.

11          This is the third request to modify the deadline to file dispositive motions. Because no trial date

12   has been set, the requested continuance will not affect any other dates previously set by the Court.

13          IT IS SO STIPULATED AND REQUESTED THROUGH THE PARTIES COUNSEL OF

14   RECORD.

15

16   Dated: August 20, 2020                BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
17                                         /s/ Richard Osman____________________
                                           Richard W. Osman
18
                                           Attorney for Defendants, CITY OF VALLEJO, STEVE DARDEN,
19                                         SPENCER BOTTOMLEY, MARK THOMPSON, and BRETTON
                                           WAGONER
20

21   Dated: August 20, 2020                HADDAD & SHERWIN, LLP

22                                         /s/_Michael Haddad___________________
                                           Michael Haddad
23
                                           Attorney for Plaintiff, CARL EDWARDS
24

25

26

27

28
30                                                        1
     STIPULATED REQUEST TO CONTINUE DATE TO FILE DISPOSITIVE MOTIONS; ORDER
31   Case No.: 2:18-cv-02434-MCE-AC Edwards v. City of Vallejo et al
            Case 2:18-cv-02434-MCE-AC Document 44 Filed 08/24/20 Page 3 of 3


 1                              ELECTRONIC CASE FILING ATTESTATION

 2          I, Richard W. Osman, hereby attest that I have on file all holograph signatures for any signatures
 3   indicated by a conformed signature (“/s/”) within this E-filed document or have been authorized by
 4   counsel to show their signature on this document as /s/.
 5

 6   Dated: August 20, 2020                BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 7                                         /s/ Richard Osman____________________
                                           Richard W. Osman
 8                                         Attorney for Defendants, CITY OF VALLEJO, STEVE DARDEN,
 9                                         SPENCER BOTTOMLEY, MARK THOMPSON, and BRETTON
                                           WAGONER
10

11
                                                      ORDER
12

13          The Court having received and considered the stipulations between all named parties in the case,

14   and the Court having found good cause therefor, IT IS HEREBY ORDERED THAT:

15          The deadline to file dispositive motions is continued from August 28, 2020 to October 30, 2020.

16          IT IS SO ORDERED.

17   Dated: August 21, 2020

18

19

20

21

22

23

24

25

26

27

28
30                                                        2
     STIPULATED REQUEST TO CONTINUE DATE TO FILE DISPOSITIVE MOTIONS; ORDER
31   Case No.: 2:18-cv-02434-MCE-AC Edwards v. City of Vallejo et al
